Name: 85/401/EEC: Commission Decision of 19 July 1985 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1985-08-27

 Avis juridique important|31985D040185/401/EEC: Commission Decision of 19 July 1985 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community Official Journal L 228 , 27/08/1985 P. 0019 - 0022 Spanish special edition: Chapter 03 Volume 37 P. 0103 Portuguese special edition Chapter 03 Volume 37 P. 0103 *****COMMISSION DECISION of 19 July 1985 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community (85/401/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Aticles 4 (1) and 18 (1) thereof, Whereas a list of establishments in New Zealand, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 83/402/EEC (3), as last amended by Decision 85/223/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/402/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 233, 24. 8. 1983, p. 24. (4) OJ No L 103, 13. 4. 1985, p. 22. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // 1,3 // // I. BOVINE MEAT // A. Slaughterhouses and cutting premises // // 1.2.3 // // // // ME 1 (1) // Borthwicks CWS Ltd // Masterton // ME 8 // Gisborne Refrigerating Co. Ltd // Gisborne // ME 9 // T. H. Walker & Sons Ltd // Hawera // ME 10 // Nelson's (NZ) Ltd // Hastings // ME 14 // Waitaki-NZ Refrigerating Ltd // Christchurch // ME 15 // The Canterbury Frozen Meat Co. Ltd // Belfast // ME 18 // Waitaki-NZ Refrigerating Ltd // Pukeuri // ME 19 // Waitaki-NZ Refrigerating Ltd // Dunedin // ME 21 // Southland Frozen Meat Ltd // Mataura // ME 23 // Auckland Farmers' Freezing Co-op Ltd // Horotiu // ME 24 // Hellaby Shortland Ltd // Otahuhu // ME 26 // Waitaki-NZ Refrigerating Ltd // Balclutha // ME 29 // The Hawkes Bay Farmers' Meat Co. Ltd // Whakatu // ME 34 // The Canterbury Frozen Meat Co. Ltd // Pareora // ME 35 // Westfield Freezing Co. Ltd // Auckland // ME 39 // Waitaki-NZ Refrigerating Ltd // Wanganui // ME 40 // Waitaki-NZ Refrigerating Ltd // Nelson // ME 42 // Waitaki-NZ Refrigerating Ltd // Wairoa // ME 47 // Auckland Farmers' Freezing Co-op Ltd // Moerewa // ME 50 // Alliance Freezing Co. (Southland) Ltd // Invercargill // ME 51 // Hellaby Northland Ltd // Whangarei // ME 55 // Aotearoa Meats Ltd // Cambridge // ME 56 // Auckland Farmers' Freezing Co-op Ltd, Rangiuru // Te Puke // ME 62 // Dunedin Master Butchers' Association // Dunedin // ME 63 // Farmers' Meat Export Ltd // Whangarei // ME 65 // Advanced Meat Ltd // Gisborne // ME 66 // Phoenix Meat Co. Ltd, Kokiri // Greymouth // ME 69 // Ashley Meat Export Ltd // Christchurch // ME 70 // Riverlands Meat Ltd // Blenheim // // // 1,3 // (1) Bovine meat from animals having liveweight of less than 60 kilograms and slaughtered on sheep line only. // B. Slaughterhouses // // 1.2.3 // // // // ME 2 // Borthwicks CWS Ltd // Waitara // ME 52 // Pacific Freezing (NZ) Ltd // Hastings // ME 57 // Hellaby King Country Ltd // Taumarunui // 1,3 // C. Cutting premises // // 1.2.3 // // // // PH 14 // W. Richmond Ltd // Hastings // PH 27 // Defiance Processors Ltd // Dunedin // MPH 52 // Dawn Meat (NZ) Ltd // Hastings // MPH 53 // W. Richmond Ltd // Hastings // MPH 63 // Primex Meats Ltd // Wellington // MPH 64 // R. and W. Hellaby Ltd // Paerata // ME 67 // Crown Meats Ltd // Fielding // MPH 67 // Melville Developments Ltd // Papakura // MPH 69 // Dawn Meat (NZ) Ltd // Hastings // MPH 71 // Progressive Meats Ltd // Hastings // MPH 72 // Kellax Foods Ltd // Auckland // // // // // Approval No // Establishment // Address // 1,3 // // II. SHEEPMEAT AND GOATMEAT A. Slaughterhouses and cutting premises // // 1.2.3 // // // // ME 1 // Borthwicks CWS Ltd // Masterton // ME 2 // Borthwicks CWS Ltd // Waitara // ME 6 // Borthwicks CWS Ltd // Longburn // ME 8 // Gisborne Refrigerating Co. Ltd // Gisborne // ME 10 // Nelson's (NZ) Ltd // Hastings // ME 14 // Waitaki-NZ Refrigerating Ltd // Christchurch // ME 17 // Waitaki-NZ Refrigerating Ltd // Timaru // ME 18 // Waitaki-NZ Refrigerating Ltd // Pukeuri // ME 19 // Waitaki-NZ Refrigerating Ltd // Dunedin // ME 20 // Ocean Beach Freezing Co. Ltd // Ocean Beach // ME 21 // Southland Frozen Meat Ltd // Mataura // ME 22 // Southland Frozen Meat Ltd // Makarewa // ME 23 // Auckland Farmers' Freezing Co-op Ltd // Horotiu // ME 24 // Hellaby Shortland Ltd // Otahuhu // ME 26 // Waitaki-NZ Refrigerating Ltd // Balclutha // ME 29 // The Hawkes Bay Farmers' Meat Co. Ltd // Whakatu // ME 34 // The Canterbury Frozen Meat Co. Ltd // Pareora // ME 35 // Westfield Freezing Co. Ltd // Auckland // ME 37 // Canterbury Frozen Meat Co. (Canterbury) Ltd // Belfast // ME 39 // Waitaki-NZ Refrigerating Ltd // Wanganui // ME 40 // Waitaki-NZ Refrigerating Ltd // Nelson // ME 42 // Waitaki-NZ Refrigerating Ltd // Wairoa // ME 47 // Auckland Farmers' Freezing Co-op Ltd // Moerewa // ME 50 // Alliance Freezing Co. (Southland) Ltd // Invercargill // ME 55 // Aotearoa Meats Ltd // Cambridge // ME 56 // Auckland Farmers' Freezing Co-op Ltd, Rangiuru // Te Puke // ME 58 // Hawkes Bay Farmers' Meat Co. Ltd // Takapau // ME 60 // Pacific Freezing NZ Ltd // Dannevirke // ME 62 // Dunedin Master Butchers' Association // Dunedin // ME 64 // Waitaki-NZ Refrigerating Ltd // Marlborough // ME 65 // Advanced Meat Ltd // Gisborne // ME 69 // Ashley Meat Export Ltd // Christchurch // ME 70 // Riverlands Meat Ltd // Blenheim // 1,3 // B. Slaughterhouses // // 1.2.3 // // // // ME 16 // The Canterbury Frozen Meat Co. Ltd // Ashburton // ME 41 // NCF Kaiapoi Ltd // Kaiapoi // ME 57 // Hellaby King Country Ltd // Taumarunui // ME 61 // NZ Primary Processors Ltd // Mamaku // 1,3 // C. Cutting premises // // 1.2.3 // // // // PH 3 // Alpine Export Meats // Christchurch // ME 9 // T. H. Walker & Sons Ltd // Hawera // PH 10 // Canterbury Venison Ltd // Ashburton // PH 14 // W. Richmond Ltd // Hastings // PH 15 // NZ Primary Processors Ltd // Mt Maunganui // PH 27 // Defiance Processors Ltd // Dunedin // PH 31 // Advanced Foods of NZ Ltd // Waipukurau // MPH 39 // Defiance Processors Ltd // Dunedin // MPH 42 // Fresha Products Ltd // New Plymouth // MPH 45 // Canterbury Frozen Meat Co. Ltd // Harewood // MPH 52 // Dawn Meat (NZ) Ltd // Hastings // MPH 53 // W. Richmond Ltd // Hastings // MPH 54 // Ashley Meat Export Ltd // Christchurch // MPH 63 // Primex Meats Ltd // Wellington // MPH 64 // R. and W. Hellaby Ltd // Paerata // ME 67 // Crown Meats Ltd // Fielding // MPH 67 // Melville Developments Ltd // Papakura // MPH 69 // Dawn Meat (NZ) Ltd // Hastings // MPH 71 // Progressive Meats Ltd // Hastings // MPH 72 // Kellax Foods Ltd // Auckland // // // // // Approval No // Establishment // Address // 1,3 // // III. COLD STORES // // 1.2.3 // // // // S 9 // Southland Cool Stores // Bluff // S 10 // Otago Dairy Producers Cool Storage Ltd // Dunedin // S 11 // Polarcold Stores (South Island) Ltd // Timaru // S 17 // Cool Hire Storage Ltd // Dunedin // S 25 // Dawn Meat (NZ) Ltd // Hastings // S 28 // Cool Stores (NZ) Ltd // Auckland // S 30 // N. O. Pierson Ltd // Christchurch // S 31 // Pacific Cold Storage Co. Ltd // Mt Maunganui // ME 32 // Borthwick CWS Ltd // Fielding // S 32 // Taranaki Co-operative Coolstore Ltd // New Plymouth // S 33 // Christchurch Airport Authority // Harewood // S 34 // Coolpak Prebbleton Ltd, Prebbleton // Christchurch // S 35 // Nelson Cold Storage Co-op // Nelson // S 36 // Cold Storage (Bay of Plenty) Ltd // Te Puke // S 38 // Auckland Cool Stores // Parnell // S 39 // Christchurch Cool Stores Ltd // Christchurch // S 40 // Southland Harbour Board // Bluff // S 41 // Eljays Ice Box // Feilding // S 42 // Wellington Cold Storage Co. // Tawa // ME 43 // J. C. Hutton (NZ) Ltd // Eltham // S 45 // Wairarapa Cold Storage // Greytown // S 47 // Polarcold Stores (South Island) Ltd // Christchurch // S 49 // Chill Air Ltd // Auckland International Airport // S 51 // Gisborne Cold Storage Ltd // Gisborne // S 53 // Otaki Cold Store // Otaki // S 55 // Airport Cold Storage Ltd // Wellington // S 56 // Dandy Foods Distributors Ltd // Auckland // S 57 // Air New Zealand // Auckland Airport // S 58 // Cool & Cold Storage Associates Ltd // Te Puke // S 59 // Richmond Cool Stores (1963) Ltd, Manchester Street // Hastings // S 60 // Export Cool Storage // Mt Maunganui // S 61 // Coolpak Cool Stores Ltd // Timaru // S 62 // Industrial Park Coolstores Ltd // Auckland // S 63 // Mogal Coolstores Ltd // Christchurch Airport // S 64 // Lep International // Christchurch Airport // S 66 // Mogal Coolstores Ltd // Auckland Airport // S 68 // Freezerflow, Mt Wellington // Auckland // S 70 // Freezer Stores Hawkes Bay Ltd // Hastings // S 71 // Cold Storage Cooperative (Nelson) Ltd // Richmond // S 72 // Motueka Cold Storage Ltd // Motueka // S 73 // LEP International, Mangere // Auckland // S 75 // Amaltal Coolstores & Exporters Ltd // Nelson // S 84 // Polarcold Storage Ltd // Dunedin // S 85 // United Cold Storage (HB) Ltd // Hastings // S 87 // Homebush Berryfruits // Masterton // S 88 // Hawkes Bay Export Cold Stores Ltd // Napier // S 89 // R. & W. Hellaby Ltd // Mt Wellington // S 91 // Southland Frozen Meat Ltd // Mataura // S 92 // Food Freezing Partnership // Havelock North // S 93 // Air New Zealand // Christchurch // S 94 // Westmere Freezers // Wanganui // S 95 // McCallum Industries Coolstores // Patea // S 96 // Townsend & Paul Ltd // Napier // S 97 // J. Wattie Canneries Ltd // Gisborne // S 100 // Masterton Cold Storage // Masterton // S 103 // Banner Airfreight // Auckland // S 104 // Jay Two Coldstore // Gisborne // S 105 // Hornby Cold Stores Ltd // Christchurch // S 106 // Wrightson Airfreight Ltd // Auckland International Airport // S 107 // Ashburton Cold Storage Ltd // Ashburton // S 111 // Cold Storage (Marlborough) Ltd // Blenheim // S 114 // Hilton Cold Storage // Timaru // // //CAMBRIDGE ME 56 AUCKLAND FARMERS' FREEZING CO-OP LTD, RANGIURU TE PUKE ME 58 HAWKES BAY FARMERS' MEAT CO . LTD TAKAPAU ME 60 PACIFIC FREEZING NZ LTD DANNEVIRKE ME 62 DUNEDIN MASTER BUTCHERS' ASSOCIATION DUNEDIN ME 64 WAITAKI-NZ REFRIGERATING LTD MARLBOROUGH ME 65 ADVANCED MEAT LTD GISBORNE ME 69 ASHLEY MEAT EXPORT LTD CHRISTCHURCH ME 70 RIVERLANDS MEAT LTD BLENHEIM // 1,3B . SLAUGHTERHOUSES // // 1.2.3 // // // ME 16 THE CANTERBURY FROZEN MEAT CO . LTD ASHBURTON ME 41 NCF KAIAPOI LTD KAIAPOI ME 57 HELLABY KING COUNTRY LTD TAUMARUNUI ME 61 NZ PRIMARY PROCESSORS LTD MAMAKU // 1,3C . CUTTING PREMISES // // 1.2.3 // // // PH 3 ALPINE EXPORT MEATS CHRISTCHURCH ME 9 T . H . WALKER & SONS LTD HAWERA PH 10 CANTERBURY VENISON LTD ASHBURTON PH 14 W . RICHMOND LTD HASTINGS PH 15 NZ PRIMARY PROCESSORS LTD MT MAUNGANUI PH 27 DEFIANCE PROCESSORS LTD DUNEDIN PH 31 ADVANCED FOODS OF NZ LTD WAIPUKURAU MPH 39 DEFIANCE PROCESSORS LTD DUNEDIN MPH 42 FRESHA PRODUCTS LTD NEW PLYMOUTH MPH 45 CANTERBURY FROZEN MEAT CO . LTD HAREWOOD MPH 52 DAWN MEAT ( NZ ) LTD HASTINGS MPH 53 W . RICHMOND LTD HASTINGS MPH 54 ASHLEY MEAT EXPORT LTD CHRISTCHURCH MPH 63 PRIMEX MEATS LTD WELLINGTON MPH 64 R . AND W . HELLABY LTD PAERATA ME 67 CROWN MEATS LTD FIELDING MPH 67 MELVILLE DEVELOPMENTS LTD PAPAKURA MPH 69 DAWN MEAT ( NZ ) LTD HASTINGS MPH 71 PROGRESSIVE MEATS LTD HASTINGS MPH 72 KELLAX FOODS LTD AUCKLAND // // // // APPROVAL NO ESTABLISHMENT ADDRESS // 1,3 // III . COLD STORES // // 1.2.3 // // // S 9 SOUTHLAND COOL STORES BLUFF S 10 OTAGO DAIRY PRODUCERS COOL STORAGE LTD DUNEDIN S 11 POLARCOLD STORES ( SOUTH ISLAND ) LTD TIMARU S 17 COOL HIRE STORAGE LTD DUNEDIN S 25 DAWN MEAT ( NZ ) LTD HASTINGS S 28 COOL STORES ( NZ ) LTD AUCKLAND S 30 N . O . PIERSON LTD CHRISTCHURCH S 31 PACIFIC COLD STORAGE CO . LTD MT MAUNGANUI ME 32 BORTHWICK CWS LTD FIELDING S 32 TARANAKI CO-OPERATIVE COOLSTORE LTD NEW PLYMOUTH S 33 CHRISTCHURCH AIRPORT AUTHORITY HAREWOOD S 34 COOLPAK PREBBLETON LTD, PREBBLETON CHRISTCHURCH S 35 NELSON COLD STORAGE CO-OP NELSON S 36 COLD STORAGE ( BAY OF PLENTY ) LTD TE PUKE S 38 AUCKLAND COOL STORES PARNELL S 39 CHRISTCHURCH COOL STORES LTD CHRISTCHURCH S 40 SOUTHLAND HARBOUR BOARD BLUFF S 41 ELJAYS ICE BOX FEILDING S 42 WELLINGTON COLD STORAGE CO . TAWA ME 43 J . C . HUTTON ( NZ ) LTD ELTHAM S 45 WAIRARAPA COLD STORAGE GREYTOWN S 47 POLARCOLD STORES ( SOUTH ISLAND ) LTD CHRISTCHURCH S 49 CHILL AIR LTD AUCKLAND INTERNATIONAL AIRPORT S 51 GISBORNE COLD STORAGE LTD GISBORNE S 53 OTAKI COLD STORE OTAKI S 55 AIRPORT COLD STORAGE LTD WELLINGTON S 56 DANDY FOODS DISTRIBUTORS LTD AUCKLAND S 57 AIR NEW ZEALAND AUCKLAND AIRPORT S 58 COOL & COLD STORAGE ASSOCIATES LTD TE PUKE S 59 RICHMOND COOL STORES ( 1963 ) LTD, MANCHESTER STREET HASTINGS S 60 EXPORT COOL STORAGE MT MAUNGANUI S 61 COOLPAK COOL STORES LTD TIMARU S 62 INDUSTRIAL PARK COOLSTORES LTD AUCKLAND S 63 MOGAL COOLSTORES LTD CHRISTCHURCH AIRPORT S 64 LEP INTERNATIONAL CHRISTCHURCH AIRPORT S 66 MOGAL COOLSTORES LTD AUCKLAND AIRPORT S 68 FREEZERFLOW, MT WELLINGTON AUCKLAND S 70 FREEZER STORES HAWKES BAY LTD HASTINGS S 71 COLD STORAGE COOPERATIVE ( NELSON ) LTD RICHMOND S 72 MOTUEKA COLD STORAGE LTD MOTUEKA S 73 LEP INTERNATIONAL, MANGERE AUCKLAND S 75 AMALTAL COOLSTORES & EXPORTERS LTD NELSON S 84 POLARCOLD STORAGE LTD DUNEDIN S 85 UNITED COLD STORAGE ( HB ) LTD HASTINGS S 87 HOMEBUSH BERRYFRUITS MASTERTON S 88 HAWKES BAY EXPORT COLD STORES LTD NAPIER S 89 R . & W . HELLABY LTD MT WELLINGTON S 91 SOUTHLAND FROZEN MEAT LTD MATAURAS 92 FOOD FREEZING PARTNERSHIP HAVELOCK NORTH S 93 AIR NEW ZEALAND CHRISTCHURCH S 94 WESTMERE FREEZERS WANGANUI S 95 MCCALLUM INDUSTRIES COOLSTORES PATEA S 96 TOWNSEND & PAUL LTD NAPIER S 97 J . WATTIE CANNERIES LTD GISBORNE S 100 MASTERTON COLD STORAGE MASTERTON S 103 BANNER AIRFREIGHT AUCKLAND S 104 JAY TWO COLDSTORE GISBORNE S 105 HORNBY COLD STORES LTD CHRISTCHURCH S 106 WRIGHTSON AIRFREIGHT LTD AUCKLAND INTERNATIONAL AIRPORT S 107 ASHBURTON COLD STORAGE LTD ASHBURTON S 111 COLD STORAGE ( MARLBOROUGH ) LTD BLENHEIM S 114 HILTON COLD STORAGE TIMARU // // //